Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because the sheet numbering is too small.  37 CFR 1.84(t) requires that sheet numbering, if present, be larger than the numbers used as reference characters.

Claim Rejections - 35 USC § 112
The 112 rejections are withdrawn in light of Applicant’s amendments.

Double Patenting
The double patenting rejections are withdrawn in light of the terminal disclaimer.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to explicitly teach a validity pipeline coupled to said processor pipeline and configured to provide a bit indicating validity in a first stage of said validity pipeline when a first subset of instructions is processed, and then provide said bit to a second stage of said validity pipeline when a second subset of instructions is processed in view of the rest of the limitations in claim 7. Claims 1 and 15 contain similar limitations. The closest art, Kimura et al (US Pub No. 2001/0023479) teaches instruction execution control including valid stage flags associated with pipeline registers (FIG. 11 and 12) that passes validity information along as the instruction is processed ([0013] – [0019], [0115], and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183